                                UNITED STATES DISTRICT COURT
                                 DISTRICT OF SOUTH CAROLINA
                                     BEAUFORT DIVISION

  Lyndon Southern Insurance Company,                     Case No.: 9:18-cv-3019-RMG

                   Plaintiff,
           V.
                                                         ORDER AND OPINION
  Solomon Victor Walker,

                   Defendant.


         This matter is before the Court on Defendant Solomon Victor Walker's Motion to

Reconsider or Amend (Dkt. No. 14). For the reasons set forth below, the Court grants the Motion.

    I.        Background

         Plaintiff Lyndon Southern Insurance Company filed this action on November 8, 2018,

seeking a declaration that it has no duty to defend or indemnify Walker in the Underlying Action

or to satisfy the default judgment. (Dkt. No. 1 at 6.) This action arises out of a car accident on

March 18, 2016, (the "accident") between Defendant Walker and Oranne Brunson. On February

15, 2019, the Court denied Defendant Walker's Motion to Dismiss. (Dkt. No. 13.) Defendant

Walker now moves for reconsideration. (Dkt. No. 14.)

         Concurrent with this Order, the Court issued an order remanding the related tort case, 9: 18-

cv-3399-RMG, to state court, finding that the South Carolina defendants were not fraudulently

joined. In light of that decision, the Court now reconsiders its prior order on Defendant's Motion

to Dismiss.

   II.        Legal Standard

         Rule 59(e) of the Federal Rules of Civil Procedure governs motions to alter or amend a

judgment; however, the rule does not provide a legal standard for such motions. The Fourth Circuit

has articulated "three grounds for amending an earlier judgment: (1) to accommodate an


                                                  -1-
intervening change in controlling law; (2) to account for new evidence not available at trial; or (3)

to correct a clear error of law or prevent manifest injustice." Pac. Ins. Co. v. Am. Nat'l Fire Ins.

Co., 148 F.3d 396, 403 (4th Cir. 1998) citing EEOC v. Lockheed Martin Corp., 116 F.3d 110, 112

(4th Cir. 1997); Hutchinson v. Staton, 994 F.2d 1076, 1081 (4th Cir. 1993). "Rule 59(e) motions

may not be used, however, to raise arguments which could have been raised prior to the issuance

of the judgment, nor may they be used to argue a case under a novel legal theory that the party had

the ability to address in the first instance." Id. at 403 (internal citations omitted). Rule 59(e)

provides an "extraordinary remedy that should be used sparingly." Id. (internal citation omitted).

The decision to alter or amend a judgment is reviewed for an abuse of discretion. Id. at 402.

    III.       Discussion

           Given that the Court has remanded Walker's tort action against Lyndon Southern to state

court, the Court finds it is appropriate to decline to exercise jurisdiction under the abstention

doctrine set forth in Nautilus Ins. Co. v. Winchester Homes, Inc., 15 F .3d 3 71 (4th Cir. 1994). In

Nautilus, the Fourth Circuit ruled that a district court's discretion to decline to hear a declaratory

judgment action should be guided by:

           (i) the strength of the state's interest in having the issues raised in the federal
           declaratory action decided in the state courts; (ii) whether the issues raised in the
           federal action can more efficiently be resolved in the court in which the state action
           is pending; [ ] (iii) whether permitting the federal action to go forward would result
           in unnecessary 'entanglement' between the federal and state court systems, because
           of the presence of 'overlapping issues of fact or law,' ... [and (iv)] whether the
           declaratory judgment action is being used merely as a device for 'procedural
           fencing.'

Id. at 377 (citations omitted). 1 All four Nautilus factors indicate the Court should abstain in this

case. The Court therefore does not reach the additional "criteria outlined in Quarles, which focus



1
 The portion of Nautilus regarding appellate standards of review was overruled by the Supreme
Court in Wilton v. Seven Falls Co., 515 U.S. 277 (1995). However, the four Nautilus factors
                                                    -2-
on the general utility of the declaratory relief sought." Id. at 376. The Court assumes, without

finding, that the declaratory relief sought would "serve a useful purpose" for the litigants. See

Aetna Cas. & Sur. Co. v. Quarles, 92 F.2d 321, 325 (4th Cir. 1937). But, nonetheless,

considerations of federalism, efficiency, and comity are sufficiently compelling to justify refusal

to exercise jurisdiction over this case.

        First, South Carolina has a strong interest in having many of the issues raised in this action

decided in state court. Motor vehicle liability insurance is an area of state regulation, in which the

federal government has little interest. See Prentiss v. Allstate Ins. Co., 87 F.Supp.2d 514, 524

(W.D.N.C. 1999) (finding that automobile insurance regulation is "a complex state regulatory

scheme" and that "there is no federal interest in the regulation of automobile insurance, an area in

which Congress has deferred to the states").

        Second, the issues raised in this action can more efficiently be resolved in state court. The

default judgment and now tort actions are both pending in state court, and it would be more

efficient for the declaratory judgment action, which relies on the same facts and similar issues of

law, to be decided concurrently with those other two actions.

       Third, permitting the case to go forward would create unnecessary entanglement between

the federal and state courts since the issues of fact in this declaratory judgment action "are already

being litigated by the same parties in the related state court actions." Nautilus, 15 F.3d at 379.

       Finally, fourth, it would be "gratuitous interference" for the Court to proceed with this

matter while the default judgment and underlying tort claims proceed in state court. Instead,




regarding abstention remain applicable. See Minn. Lawyers Mut. Ins. Co. v. Antonelli, Terry, Stout
& Kraus, LLP, 355 F. App'x 698, 699 n.1 (4th Cir. 2009).
                                                 -3-
having this action proceed in federal court is no more than "procedural fenc ing," an attempt to race

to have this Court determine the matter before the state court can rule on the underlying issues.

         Therefore, the Court declines to exercise jurisdiction over this declaratory judgment action

and the court reconsiders its prior denial of Defendant Walker's motion to dismiss and now grants

Defendant Walker' s motion to dismiss.

   IV.      Conclusion

         For the foregoing reasons, the Court GRANTS Defendant Solomon Victor Walker' s

Motion to Reconsider or Amend (Dkt. No. 14).           The Court therefore GRANTS Defendant

Solomon Victor Walker' s Motion to Dismiss (Dkt. No. 6) and this action is DISMISSED

WITHOUT PREJUDICE.

         AND IT IS SO ORDERED.




                                                       United States District Court Judge

March Jl_, 2019
Charleston, South Carolina




                                                 -4-
